325 So. 2d 12 (1975)
Carolyn Patricia Blanco SHEEHY, Appellant,
v.
Ronald John SHEEHY, Appellee.
No. 75-652.
District Court of Appeal of Florida, Second District.
December 12, 1975.
Robert C. Gibbons and Philip R. Lazzara of Gibbons, Tucker, McEwen, Smith, Cofer & Taub, Tampa, for appellant.
Richard H. McInnis, Tampa, for appellee.
PER CURIAM.
Appellant-mother, having been awarded permanent child custody by a final judgment of dissolution of marriage, appeals from a modification of that judgment which awards certain visitation rights to the paternal grandparents. We reverse.
An order granting visitation rights to a non-parent of a child whose custody has been awarded to a fit parent is unjustified and unenforceable.[1] In view whereof, the order appealed from is, in this regard, reversed. In all other respects it is affirmed.
McNULTY, C.J., and BOARDMAN and GRIMES, JJ., concur.
NOTES
[1]  See Parker v. Gates (1925), 89 Fla. 76, 103 So. 126; Rodriguez v. Rodriguez (Fla.App. 3rd, 1974), 295 So. 2d 328; Lee v. Kepler (Fla.App.3rd, 1967), 197 So. 2d 570.